ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Becky Lerdal and Becky Lerdal & Associates for further review be, and the same is, granted for the limited purpose of reversing the order of dismissal of the appeal by the court of appeals filed on May 9, 1995. The appeal is reinstated and the matter is remanded to the court of appeals for its consideration and disposition of the appeal on its merits. See City of Shorewood v. Metropolitan Waste Control Commission, 533 N.W.2d 402 (Minn., 1995); Bulau v. Bulau, 208 Minn. 529, 294 N.W. 845 (1940).
BY THE COURT:
/s/ Alexander M. Keith Chief Justice